DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               ARON A. ARIAS,
                                 Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-3433

                            [January 6, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach    County;    Krista    Marx,      Judge;    L.T.     Case     No.
502006CF011630AXXXMB.

  Carey Haughwout, Public Defender, and Timothy Wang, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Marc B. Hernandez,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    Appellant appeals an order revoking his probation. We affirm on all
issues, but remand for correction of two scrivener’s errors, both of which
are conceded by the state. First, we remand for the trial court to correct
the written revocation order to reflect the trial court’s oral pronouncement
that appellant was found in violation by committing robbery, resisting an
officer without violence, and violating his curfew. See Raya v. State, 183
So. 3d 1120, 1120 (Fla. 4th DCA 2015). Second, we remand for the trial
court to correct the scoresheet to reflect that appellant was sentenced to
fifty years. See id. Appellant’s presence is not required for these
corrections.

   Affirmed and remanded with instructions.

LEVINE, C.J., MAY and ARTAU, JJ., concur.

                           *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2